DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application filed 10/27/20 including claims 1-15 are cancelled and claims 16-31 are added anew for consideration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claims 16-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10856257, henceforth, ‘257. Although the claims at issue are not identical, they are not patentably distinct from each other, as explained below:
Comparison of claim 16 of instant application with claim 1 of patent ‘257  reveal that following limitations, currently in patent, ‘257, is not included in claim 16 of instant application, making claim 16 of instant application brosder:
	“---wherein the RRC release message includes information on a time alignment timer for uplink transmission in the RRC idle state based on a configured grant; and while in the RRC idle state: starting the time alignment timer based on the information---“
	Following limitations is added anew in claim 16 of instant application:
	“---wherein the RRC release message includes a resource index related to a configured grant; and while in the RRC idle state---”
This is obvious in view of IYER et al (US 20200288531), henceforth, ‘531 in view of CAO et al (20180206262), henceforth, ‘262, see office action, below.
Independent claims 22 and 27 of instant application, which are similar to claim 16 of instant application,  are similarly comparable to claims 7 and 10 of patent ‘257.
Dependent claims 20, 26 and 31, which are similar in instant application and claim  21 of instant application  are similar to claims 5 and 4  of patent ‘257
Applicant’s claim 16-31 merely broaden the scope of patent ‘257 claims 1-12  by elimination the terms      from claim of Patent. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element  whose function is not needed would be obvious to one skilled in the art.

aim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21-25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over IYER et al (US 20200288531), henceforth, ‘531 in view of CAO et al (20180206262), henceforth, ‘262.
	For claims 16, 22, 27, ‘531 discloses following limitations:
	A method performed by a wireless device configured to operate in a wireless communication system, the method comprising:
	(‘531: [0002] Certain aspects of the present disclosure generally relate to wireless
 communications. [0012] Certain aspects of the present disclosure provide an apparatus for wireless 
communications.)
receiving, from a network via a serving cell, a radio resource control (RRC) release message;
	(‘262: (‘531: [0105] , received in a narrowband signal (e.g., an RRC Connection Release message 
from BS 110 in FIG. 1)
 	leaving a radio resource control (RRC) connected state and entering an RRC idle state based on the RRC release message, 
(‘531, see abstract, transition to idle mode after releasing a connection, such as a radio resource control ( RRC) connection, Further, in [0002], quick transitions to idle mode by enhanced machine type communication(s) (eMTC) and/or narrowband Internet-of-Things (NB-IoT) devices after releasing a 
 RRC) connection.)
‘531 does not disclose following limitations, which are disclosed by ‘262, as follows:
wherein the RRC release message includes a resource index related to a configured grant; and 
while in the RRC idle state, performing an uplink transmission using the configured grant at resources indicated by the resource index.  
(‘262: see abstract, A user equipment in a wireless communication system may operate in different states, e.g. an idle state, an active/connected state, or an inactive state. Depending upon the state the UE is in, the UE may or may not have its uplink transmission synchronized with the uplink transmissions of other UEs. Mechanisms are disclosed for the UE to send a grant-free uplink transmission, even when the UE does not have its uplink transmission synchronized with the uplink transmissions from other UEs. [0004], Resources are required to perform uplink and downlink communications. For example, a UE may wirelessly transmit data to a base station in an uplink transmission at a particular frequency and/or during a particular slot in time (Reads on resource index, which indicates resources to be used for transmission granted .). The frequency and time slot used are examples of resources. [0035] Embodiments below describe mechanisms for UE 102a to send a grant-free uplink transmission, even when not operating in a synchronized state. [0094], he first transmission may use the grant-free resources configured for the unsynchronized state,)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitation of ‘531with those of ‘262 for the advantage of power saving in using by releasing RRC mode in idle state of UE.

For claim 22, ‘262 discloses: A wireless device configured to operate in a wireless communication system, the wireless device comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 
(‘262: fig. 2, UE 102a, A wireless device (102a, fig. 2, [0025]) (‘262: [0026] the circuitry includes a memory and one or more processors that execute instructions stored in the memory that cause the one or more processors to perform the operations of the message generator 270, and/or the transmitter 254/receiver 


For claim 27, ‘262 discloses: A wireless device configured to operate in a wireless communication system, the wireless device comprising: at least one memory; and at least one processor, coupled to the at least one memory, and configured to perform operations comprising:
(‘262: fig. 2, UE 102a, A wireless device (102a, fig. 2, [0025]) (‘262: [0026] the circuitry includes a memory and one or more processors that execute instructions stored in the memory that cause the one or more processors to perform the operations of the message generator 270, and/or the transmitter 254/receiver 256.). 
Rest of limitations are the same as in claim 1.

For claims 17, 23 and 28, ‘531 in view of ‘262 discloses all limitations of subject matter, as applied to preceding claims 16,22 and 27 respectively, further, disclosing following limitations:
wherein the RRC release message further includes information on a time alignment timer for the uplink transmission using the configured grant in the RRC idle state.
(‘531, see abstract, transition to idle mode after releasing a connection, such as a radio resource control ( RRC) connection, Further, in [0002], quick transitions to idle mode by enhanced machine type communication(s) (eMTC) and/or narrowband Internet-of-Things (NB-IoT) devices after releasing a connection, such as a radio resource control ( RRC) connection.)
531 does not disclose following limitations, which are disclosed by ‘262, as follows:
(‘262: see abstract, A user equipment in a wireless communication system may operate in different states, e.g. an idle state, an active/connected state, or an inactive state. Depending upon the state the UE is in, the UE may or may not have its uplink transmission synchronized with the uplink transmissions of other UEs. Mechanisms are disclosed for the UE to send a grant-free uplink transmission, even when the UE does not have its uplink transmission synchronized with the uplink transmissions from other UEs. [0004], Resources are required to perform uplink and downlink communications. For example, a UE may wirelessly transmit data to a base station in an uplink transmission at a particular frequency and/or during a particular slot in time (Reads which indicates resources to be used for transmission granted .). The frequency and time slot used are examples of resources. [0035] Embodiments below describe mechanisms for UE 102a to send a grant-free uplink transmission, even when not operating in a synchronized state. [0094], he first transmission may use the grant-free resources configured for the unsynchronized state, : [0030] The time alignment timer can be signaled by the base station when the timing advance signal is sent. The timer may be used to control how long the UE is to consider uplink timing to be aligned --- after the timing advance value is received. (Reads on grant for transmission uplink.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitation of ‘531with those of ‘262 for the advantage of power saving in using by releasing RRC mode in idle state of UE.


For claims 18, 24 and 29, ‘531 in view of ‘262 disclose all limitations of subject matter, as applied to preceding claims 16-17, 22-23 and 27-28 respectively, as above. In addition, ‘262 discloses following limitation:
wherein the time alignment timer is started based on the information on the time alignment timer while 
in the RRC idle state.  
 (‘262: [0030] The time alignment timer can be signaled by the base station when the timing advance signal is sent.
It would have been obvious to a person of ordinary skill before the effective date of invention to have 
combined limitation of ‘531with those of ‘262 for the advantage of power saving in using by releasing RRC 
mode in idle state of UE.

For claims 19, 25 and 30, ‘531 in view of ‘262 disclose all limitations of subject matter, as applied to preceding claims 16-18, 22-24 and 27-29 respectively, as above. In addition, ‘262 discloses following limitation:
wherein the uplink transmission using the configured grant is performed while the timer alignment timer is running.  
Resources are required to perform uplink and downlink communications. For example, a UE 
may wirelessly transmit data to a base station in an uplink transmission at a particular frequency and/or during a 
particular slot in time (Reads on resource index, which indicates resources to be used for transmission granted . during a particular slot in time. ). [0030] The time alignment timer can be signaled by the base station when the timing advance signal is sent (Reads on timer is running. )
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitation of ‘531with those of ‘262 for the advantage of power saving in using by releasing RRC mode in idle state of UE.

For claim  21, ‘531 in view of ‘262 disclose all limitations of subject matter, as applied to preceding claim 16, as above. In addition, ‘531 discloses following limitation:
	wherein the wireless device communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the wireless device.  
	(‘531:   [0005] A wireless communication network may include a number of BSs that can support communication for a number of wireless devices. Wireless devices may include user equipments (UEs).

Claims 20, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘531 in view of ‘262 and, further, in view of Shiu et al (20180376422), henceforth, ‘660.
For claims 20, 26 and 31, ‘531 in view of ‘262 disclose all limitations of subject matter, as applied to 
preceding claims 16-19, 22-25 and 27-30 respectively, as above, with the exception of following limitation, which is disclosed by ‘660, as follows: following limitation:
wherein the configured grant is only valid only in the serving cell 
(‘422: [0172] a dedicated or shared uplink resource or dedicated or shared uplink resources (the uplink resource may be an UL grant, or may be an uplink resource used to bear a scheduling request (SR), an SRS, a preamble, or the like) that is or are corresponding to one or more TPs or that is valid in an entire hyper cell may be configured for the UE in the power saving state)

combined limitation of ‘422 with those of ‘531 in view of ‘262 for the advantage of power saving in using by 
releasing RRC mode in idle state of UE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yi et al (US 20190289660) discloses In the present invention, a user equipment (UE) receives an UL grant that can be used while the UE is not in RRC_CONNECTED state. If the UE receives a message indicating to leave RRC_CONNECTED state, the UE starts a time alignment timer (I-TAT) when the UE leaves RRC_CONNECTED state. The UE transmits UL data using the UL grant if the UL data becomes available for transmission when the UE is not in RRC_CONNECTED state and if the I-TAT is running. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM through 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sri Lakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video  conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.